Title: New York Assembly. Remarks on an Act Concerning Murder, [8 February 1787]
From: Hamilton, Alexander
To: 


[New York, February 8, 1787]
On that part of the bill, which required that women who clandestinely were delivered of children and the same die, or be born dead, that the mother within one month thereafter, should before a magistrate be obliged to produce one witness at least, to prove that the child was not murdered; and in default of concealing the same, to be deemed guilty of murder.
Mr. Hamilton observed, that the clause was neither politic or just, he wished it obliterated from the bill; to shew the propriety of this, he expatiated feelingly on the delicate situation it placed an unfortunate woman in, who might by accident be delivered stillborn; from the concealment of the loss of honor, her punishment might be mitigated; and the misfortune end here. She might reform and be again admitted into virtuous society. The operation of this law compelled her to publish her shame to the world. It was to be expected therefore that she would prefer the danger of punishment from concealment, to the avowal of her guilt. He thought it would involve courts in a delicate dilemma; the law would have no good effect as it would generally be evaded; such circumstances would be viewed leniently.
